Citation Nr: 9916352	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne and a 
disorder of the trachea and bronchus, claimed as residuals of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



REMAND

The veteran had active duty for training from April 7 to 
October 6, 1957; he had active service from June 1958 to 
August 1966, and from September 1967 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
RO which found that no new and material evidence had been 
submitted to reopen a claim for service connection for 
chloracne and a disorder of the trachea and bronchus as a 
result of exposure to Agent Orange.  (Claims of service 
connection for a skin disorder and shortness of breath as a 
result of Agent Orange exposure were previously denied in 
April 1994.) 

When the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in June 1997, he asked that a hearing be 
scheduled before a member of the Board at the RO.  Later that 
same month, the RO wrote the veteran a letter in which it was 
explained that such hearings were not scheduled at the 
Baltimore RO.  The veteran was asked whether he desired to 
appear at a hearing before RO personnel, or a hearing before 
a member of the Board in Washington, D.C., or whether he no 
longer wanted to appear personally.  He was informed that his 
failure to respond to this June 16, 1997, letter would result 
in the continued processing of his case without any hearing 
at the Baltimore RO.

It does not appear from the claims file that a response to 
the RO's June 16, 1997, letter was received from the veteran.  
Nevertheless, the RO sent the veteran a September 24, 1997, 
letter in which he was informed that a hearing at the RO had 
been scheduled for November 19, 1997.  No hearing was 
conducted; however, on a November 19, 1997, statement in 
support of claim, the veteran asked that the hearing 
scheduled for that day be postponed to sometime in February 
1998.  He indicated that he needed more time to prove his 
case and to obtain additional medical evidence.  Curiously, 
the RO did not reschedule the hearing as requested by the 
veteran.  Rather, the hearing officer who apparently was 
assigned to conduct the November 19, 1997, hearing canceled 
the hearing and returned jurisdiction of the case to the 
rating board.  The hearing officer noted that the veteran 
could again request another hearing when he became ready.  

In light of the sequence of events described above, the Board 
finds that the hearing scheduled for November 19, 1997, ought 
to be rescheduled.  It appears that, while the veteran did 
not specifically reply to the RO's June 1997 letter, he 
nevertheless acceded to the forum which was later proposed by 
the RO, namely a hearing at the RO before a RO hearing 
officer.  On the day of the scheduled hearing, he asked for a 
delay in order to better prove his case by, at least in part, 
obtaining additional evidence.  The Board finds that such a 
request was reasonable, especially since a lengthy delay was 
not requested.  Consequently, in order to afford the veteran 
the opportunity to appear at the hearing and to obtain the 
putative evidence, this case is remanded for the following 
actions:

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal.  The RO should assist in this 
endeavor in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  The hearing originally scheduled for 
November 19, 1997, should be rescheduled.  
The RO should thereafter undertake any 
additional development indicated by the 
evidence and/or testimony obtained.  If 
any benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


